DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment
Receipt is acknowledged of the preliminary amendment filed on 11/30/2020.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: the title is not descriptive. A new title that can effectively capture the inventive features of the claimed invention is respectfully requested.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 9-10 are rejected under 35 U.S.C. 102(a)(a) as being anticipated by Curtis et al. (U.S. Pat. No. 6,623,032) (hereafter Curtis).
Regarding claim 1, Curtis teaches a strap tension detector for detecting tension in a strap having a length and width, comprising: 
a housing comprising an upper portion (i.e., cover 46) (see Fig. 3) and a lower portion (i.e., housing 44) (see Fig. 3), and a first strap-receiving opening and a second strap-receiving opening (i.e., openings formed between the cover 46 and the housing 44) (see Fig. 4), the upper portion and lower portion being adapted to receive the strap between the upper portion and the lower portion and extending through the first and second strap-receiving openings (see Fig. 4; 
a strain beam mounted to one of the upper portion and the lower portion (i.e., middle prong 36) (see Fig. 2), the strain beam arranged at an angle to the strap to extend across the width of the strap when the strap is placed between the upper portion and the lower portion and extending through the first and second strap-receiving openings (see Fig. 2 and 3), so that the strap bears on the strain beam when taut (i.e., tension on the seat belt 12, in the direction indicated by arrows A, force the loop 42 to straighten, thereby exerting a force on the middle prong 36 in a direction transverse to the tension on the seat belt as indicated by arrow B) (see Column 3, lines 30-32); and 
a strain gauge operatively connected to detect strain across the strain beam (i.e., strain gauge 40) (see Fig. 2).
Regarding claim 2, Curtis teaches that the strain beam is arranged to extend across the width of the strap substantially perpendicularly to the length of the strap (see Fig. 2).
Regarding claim 3, Curtis teaches that the strain beam is mounted on the one of the upper portion and the lower portion at positions beyond the width of the strap on both sides of the strap (i.e., the housing 44 and cover 46 conceals the sensor 18) (see Fig. 2 and 3).
Regarding claim 5, Curtis teaches that the first strap-receiving opening and the second strap-receiving opening are each defined by the upper and lower portions when in the operating position (see Fig. 4).
Regarding claim 7, Curtis teaches that the strain beam is biased against the strap in use (i.e., the movement of the middle prong 36 caused by the straightening of the seat belt 12 is sensed by the strain gauge 40) (see Column 3, lines 20-32).
Regarding claim 9, Curtis teaches that the upper and lower portions are secured together with an over-center latch (i.e., snap fit configuration 48) (see Fig. 4).
Regarding claim 10, Curtis teaches that the housing fully encloses an interior when the strap is positioned between the upper portion and the lower portion in use (see Fig. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Curtis et al. (U.S. Pat. No. 6,623,032) (hereafter Curtis) in view of Miyata et al. (U.S. Pat. No. 9,784,629) (hereafter Miyata).
Regarding claim 4, Curtis as disclosed above does not directly or explicitly teach that the lower portion and upper portion are pivotally mounted together to be moveable between an open position and an operating position. However, Miyata teaches that teach that the lower portion and upper portion are pivotally mounted together to be moveable between an open position and an operating position (i.e., clamping-type tensile force measurement device 1 having a lid 5 connected to the base 3 via a hinge portion 4 having a hinge shaft 4a, such that the lid 5 and base 3 for a structure which can be folded and unfolded) (see Fig. 2). In view of the teaching of Miyata, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the hinge portion, in order to form a foldable structure. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Curtis et al. (U.S. Pat. No. 6,623,032) (hereafter Curtis) in view of Sullivan et al. (U.S. Pat. No. 6,796,192) (hereafter Sullivan).
Regarding claim 6, Curtis as disclosed above does not directly or explicitly teach that the first and second strap receiving openings define respective first and second nodes against which the strap is restrained during use and in which the strain beam extends perpendicularly through a plane defined by the nodes defined by the first and second strap receiving openings. However, Sullivan teaches that the first and second strap receiving openings define respective first and second nodes against which the strap is restrained during use (i.e., projections 34 and 50) (see Fig. 4) and in which the strain beam extends perpendicularly through a plane defined by the nodes defined by the first and second strap receiving openings (i.e., projections 34 and 50 cooperates with the belt webbing 24 to prevent the belt webbing from being worn by the housing 26) (see Fig. 4). In view of the teaching of Sullivan, it would have been obvious to one having ordinary skill in the art before the effective fling date of the claimed invention to have added the first and second nodes in order to save materials and reduce costs.
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis et al. (U.S. Pat. No. 6,623,032) (hereafter Curtis) in view of Blakesley et al. (U.S. Pat. No. 6,450,534) (hereafter Blakesley)
Regarding claim 8, Curtis as disclosed above does not directly or explicitly teach that the strain gauge further comprises two strain gauges, each strain gauge embedded on either side of the strain beam. However, Blakesley teaches that the strain gauge further comprises two strain gauges (i.e., strain gauge resistors 60) (see Fig. 2), each strain gauge embedded on either side of the strain beam (i.e., load beam 50) (see Fig. 2). In view of the teaching of Blakesley, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added multiple strain gauges in order to improve the measurement accuracy.  
Regarding claim 15, Curtis as modified by Blakesley as disclosed above does not directly or explicitly teach that the strain detected by each of the two strain gauges are averaged to determine a strain measurement. However, Blakesley teaches that the strain detected by each of the two strain gauges are averaged to determine a strain measurement (i.e., resistors 60 would typically be connected in a conventional bridge configuration. Resistors 60 are strain sensitive and will change resistance based on the amount of strain in load beam 50) (see Column 3, lines 55-65). In view of the teaching of Blakesley, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added multiple strain gauges in order to improve the measurement accuracy.  
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis et al. (U.S. Pat. No. 6,623,032) (hereafter Curtis) in view of Bika et al. (U.S. Pat. No. 10,328,841) (hereafter Bika)
Regarding claims 11 and 12, Curtis teaches a transmitter connected to receive a signal from the strain gauge and connected to power the transmitter (i.e., the strain gauge 40 is electrically attached to the controller 24 of the motor vehicle by way of the leads 26) (see Fig. 1) (claim 11); but does not explicitly teach a transmitter connected to receive a signal from the strain gauge and a battery connected to power the transmitter (claim 11), in which the battery and the transmitter are fully enclosed within the housing when the strap is positioned between the upper portion and the lower portion and extending through the first and second strap-receiving openings (claim 12). 
Regarding the battery, Bika teaches a transmitter connected to receive a signal from the strain gauge and a battery connected to power the transmitter (i.e., securement sensor device comprising power source 518 (e.g., battery) and wireless transmitter/transceiver 516) (see Fig. 5) (claim 11), wherein the battery and the transmitter are fully enclosed within the housing when the strap is positioned between the upper portion and the lower portion and extending through the first and second strap-receiving openings (see Fig. 5) (claim 12). In view of the teaching of Bika, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the transmitter and the battery so as to make the device more convenient and portable. 
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis et al. (U.S. Pat. No. 6,623,032) (hereafter Curtis) in view of Barnes et al. (U.S. Pat. No. 6,854,415) (hereafter Barnes)
Regarding claims 13 and 14, Curtis as disclosed above does not directly or explicitly teach that the strain beam further comprises a compressible contact surface which is positioned to contact the strap during use (claim 13); in which the compressible contact surface is rounded (claim 14).
Regarding the compressible contact surface, Barnes teaches that the strain beam further comprises a compressible contact surface which is positioned to contact the strap during use (i.e., depressible bar switch 43 over which the belt 36 passes between the rods 42 under which it passes) (see Fig. 4) (claim 13); in which the compressible contact surface is rounded (i.e., top of depressible bar switch 43 is rounded) (see Fig. 14) (claim 14). In view of the teaching of Barnes, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the compressible contact surface in order to protect the strap from wear.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855